          Case 2:18-cv-00445-CW Document 70 Filed 09/10/19 Page 1 of 2



TED MCBRIDE (8236)
TED MCBRIDE LAW OFFICE
4873 South State Street
Salt Lake City, UT 84107
Telephone: (435) 640-8558
Tedmcbride13@gmail.com
Attorney for Plaintiffs


                              UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 MARK L. SHURTLEFF, et al,                                 MOTION TO WITHDDRAW AS
                                                                  COUNSEL
                Plaintiffs,
        v.
                                                               Civil No.: 2:18 cv-00445 CW
 SALT LAKE COUNTY DISTRICT
 ATTORNEY SIM GILL, et al,                                        Judge: Clark Waddoups

                 Defendants.



I, Edward McBride, hereby move to withdraw as counsel from this case.

1. I am taking a personal sabbatical from the law and am in the process of winding up my

affairs including deactivating my status as a licensed attorney in the State of Utah.

2. Plaintiffs will continue to be represented by Mr. Shurtleff in this matter.

3. For the aforementioned reasons, I am respectfully requesting that the Court grant this

motion to withdraw.

       Dated this 10th day of September 2019.

                                                        TED MCBRIDE LAW OFFICE

                                                        /s/ Edward W. McBride, Jr.
                                                        Edward W. McBride, Jr.




                                                  1
          Case 2:18-cv-00445-CW Document 70 Filed 09/10/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the attached in Case No.: 2:18-cv-00445-

CW before the United States District Court, was served upon the parties via electronic

notification generated by the Court’s CMECF system on September 10, 2019.


                                                    /s/ Mark L. Shurtleff.
                                                    Mark L. Shurtleff




                                                2
